 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCollege of Notre Dame and Internationl Union of Op-erating Engineers, Stationary Local No. 39, AFL-CIO, Petitioner. Case 20-RC- 14787September 26, 1979DECISION ON REVIEW AND DIRECTIONBY CHAIRMAN FANNING AND MEMBERS MURPHYAND TRUESDALEOn May 25, 1979, the Regional Director for Region20 issued a Decision and Direction of Election in theabove-entitled proceeding in which she directed anelection in a unit composed of service and mainte-nance employees, including maintenance, gardening,and housekeeping employees. The Regional Directorrejected the Employer's contention that the Boardwas precluded from asserting jurisdiction over it bythe recent Supreme Court decision in N.L.R.B. v. TheCatholic Bishop of Chicago, et al., 440 U.S. 490 (1979).Thereafter, in accordance with Section 102.67 of theNational Labor Relations Board Rules and Regula-tions, Series 8, as amended, the Employer filed atimely request for review of the Regional Director'sdecision on the grounds that she made improper fac-tual findings and drew incorrect legal conclusions re-garding the jurisdictional issue.The National Labor Relations Board, by tele-graphic order dated June 25, 1979, granted the re-quest for review.' Thereafter, Petitioner filed a briefon review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thisproceeding with respect to the issues under review,including the brief on review, and finds that a ques-tion affecting commerce exists concerning the repre-sentation of certain employees of the Employerwithin the meaning of Section 9(c)(1) and Section 2(6)and (7) of the Act, and that it will effectuate the pur-poses of the Act to assert jurisdiction herein.The Employer is a private, nonprofit college in Bel-mont, California, which was established in 1851 bythe Order of Sisters of Notre Dame de Namur,2but isnow operated by a board of trustees independent ofthe Order3and of the Catholic Church. The RomanI We take administrative notice of the fact that an election was conductedin this proceeding on June 26. 1979, and that the ballots have been im-pounded pending our decision on review.2 The Sisters of Notre Dame de Namur is an international religious teach-ing congregation.3Although there is no requirement that a particular number of the trusteesbe members of the Order. 9 of the 15 current trustees are sisters of NotreCatholic Diocese of San Francisco, in which the col-lege is located, does not exercise administrative orother secular control over the institution.4and it doesnot own any of the land on which the college is situ-ated or other property used by the school. Nor doesthe diocese contribute funds to be college. The arti-cles of incorporation do provide that, should the col-lege be dissolved, its assets will be distributed to theOrder.Although there remain vestiges of a prior religiousorientation throughout the school.5the College otNotre Dame is now an institution of higher learningopen to the general public which receives direct Fed-eral grants and participates in Federal and state stu-dent scholarship and student loan programs.6Thepurpose of the college as set forth in the articles ofincorporation is entirely secular: namely. to provide aliberal arts education to qualified students regardlessof religious orientation, as would any other public orprivate nonsectarian college.7There are no religiousholidays listed on school calendar. Although mass issaid daily in one of the college's three chapels, attend-ance is not required at any time. The curriculum ofthe school is nonsectarian. While degree candidatesare required to take two semester-long religion classesover the length of a 4-year program' students canselect which religion courses they wish to take from awide variety of choices, including courses in Judaismand the Islamic faith. Study of the Catholic religion isnot required. Decisions concerning hiring of bothteaching and nonteaching personnel, as well as ad-mission of students, are made without regard to reli-gious preference.9The Regional Director concluded that N.L.R.B. v.The Catholic Bishop of Chicago. supra, in which theSupreme Court decided that the Board did not havejurisdiction over certain high schools operated by theRoman Catholic Church, was not controlling in thisproceeding. She reasoned that, since the College ofNotre Dame is independently run by a board of trust-ees, and the diocese exercises no authority' or influ-ence over the board, the college cannot be said to beDame. There is, however, a requirement that the president of the college,who is ex offrio a member of the board, belong to the Order.4 However. the presence of the Order and its members in the diocese Issubject to the discretion of the Archbishop of San Francisco. who has au-thority over the nuns in matters of church doctrine.E.g., crucifixes hang in most classrooms.6An elementary school. which operates as a separate corporation, is runby the college. Five nuns associated with the college are assigned to theelementary school.I The aim of the college as contained in the student handbook is "to assistthe student to acquire a deeper understanding of Christianity in ts ('atholicinterpretation, to live and experience it relevantly: and to provide knowledgeof other Christian and non-Christian religions." But it is clear. as set forthherein, that the religiously oriented aspects of campus life are strictly op-tional.s The college requires courses in philosophy and foreign language as well9 One-third of the faculty are members of' Cathollc Orders.245 NLRB No. 44386 COLLEGE OF NOTRE DAMEchurch-operated within the meaning of CatholicBishop. In addition, the Regional Director concludedthat the reasoning of Catholic Bishop was limited tothe narrow issue of bargaining units comprised of layteachers in church-operated schools, while the unithere is confined to nonteaching employees.Relying on Catholic Bishop, the Employer contendsthat the Board lacks statutory jurisdiction in this casebecause the college is in fact controlled by the Sistersof Notre Dame. The Employer further argues that theRegional Director's assumption of jurisdiction overthe college is inconsistent with the limitations im-posed by the first amendment. It also contends thatthe Regional Director's restriction of Catholic Bishopto cases involving units of lay teachers in parochialschools is erroneous.For the reasons given below, we conclude that theCollege of Notre Dame is not church-operated ascontemplated by Catholic Bishop, and that the Boardclearly has statutory jurisdiction over the Employer.Because the college is not church-operated, no "sig-nificant risk" of constitutionally impermissible entan-glement between church and state arises from our as-sertion of jurisdiction herein.'0and thus, contrary tothe Employer, such assumption of jurisdiction doesnot run afoul of first amendment guarantees. It is notnecessary to decide here whether, in a church-oper-ated school, the Board lacks jurisdiction entirely oversuch an employer, or only to the extent that the peti-tioned-for unit consists of lay teachers.In deciding that the College of Notre Dame is notchurch-operated, we rely on our recent decision inDiocese of Brooklyn. l In that case, the Board assertedjurisdiction over a secondary school in a context sub-stantially similar to that presented here. The school inDiocese of Brooklvn was an institution separate fromthe diocese and operated by an independent board oftrustees, consisting of nine lay persons and threemembers of religious orders. The board formulatedthe curriculum, hired the faculty, established the fac-ulty and student handbooks, developed the school'spersonnel policies, and formulated its own budget, allwithout the participation of the diocese. No serviceswere performed for the school by the diocese, and noreports regarding the school were made to the dio-cese. The school received no funds from the diocese.The parochial schools in Catholic Bishop, on the otherhand, were operated and controlled directly by Ro-man Catholic dioceses. Thus, distinguishing CatholicBishop, we found that the school in Diocese of Brook-lyn was not operated by the Catholic Church and10 440 U.S. 490.Roman Catholic Diocese of Brooklyn, Henrs M. Hold Association. BishopFord Central Catholic High School. 243 NLRB 49 (1979).that, therefore, we were not precluded from assertingjurisdiction.The college in the instant case falls squarely withinthe principles announced in Diocese of Brooklvn,rather than Catholic Bishop. Because an independentboard of trustees, not the diocese or the Order, con-trols the institution, and because there is no adminis-trative or financial connection at all between the dio-cese or the Order and the school, the College of NotreDame is not church-operated within the meaning ofCatholic Bishop.In addition to the above, the status of the Em-ployer as a college makes it fundamentally distinctfrom church-operated elementary and secondaryschools from a jurisdictional point of view. Thus, inTilton v. Richardson,'1 the Supreme Court decidedthat "[t]here are generally significant differences be-tween the religious aspects of church-related institu-tions of higher learning and parochial elementary andsecondary schools."" The Court recognized that col-lege students are less impressionable and less suscep-tible to religious indoctrination, and stated that"[sJince religious indoctrination is not a substantialpurpose or activity of these church-related collegesand universities, there is less likelihood than in pri-mary and secondary schools that religion will perme-ate the area of secular education."'4Consistent withthis, the Court in Catholic Bishop, quoting from Lem-on v. Kurtzman. 15 emphasized that secondary paro-chial schools "involve substantial religious activityand purpose."' The Court also noted, quoting Mr.Justice Douglas' concurring opinion in Lemon, "theadmitted and obvious fact that the raison d'etre ofparochial schools is the propagation of religiousfaith.""7The main function of the College of Notre Dame isto offer a liberal arts college education to studentsregardless of their religious perference. In sharp con-trast to the parochial schools involved in CatholicBishop, there is no required instruction in the Catholicreligion, and the curriculum is nonsectarian. Al-though masses are offered on campus, attendance isnot required of any student. The college does not dis-criminate in the admission of students or in the hiringof faculty or other employees on religious or othergrounds. We thus conclude that, unlike parochial ele-mentary and high schools, the operation of the Em-ployer does not involve "substantial religious activityand purpose." And it is certainly clear that its reason2 403 U.S. 672 (1971). That case involved a determination of whether theadministration of the Higher Education Facilities Act of 1963 fostered anexcessive government entanglement with religion.[3 403 U.S. at 685.' 403 U.S. at 687.'5403 U.S. 602. 616 1971)6 440 U.S. 490.7 Id387 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor being is not the "propagation of religious faith."Accordingly, we shall assert jurisdiction over the Col-lege of Notre Dame.No party has requested review of the Regional Di-rector's unit determination; thus, we find the follow-ing unit appropriate for the purpose of collective bar-gaining within the meaning of Section 9(b) of theAct:All service and maintenance employees, includ-ing maintenance, gardening and housekeepingemployees employed by the Employer at its Bel-mont, California, campus; excluding all otheremployees, guards and supervisors as defined inthe Act.DIRECTIONIt is hereby directed that the Regional Director forRegion 20 shall, pursuant to the Board's Rules andRegulations, Series 8, as amended, within 10 daysfrom the date of this Decision on Review and Direc-tion. open and count the valid ballots cast in the elec-tion held on June 26, 1979, and prepare and cause tobe served on the parties a tally of ballots in accord-ance with Section 102.69 of the Board's Rules andRegulations, Series 8, as amended, which shall there-after be applicable to the further processing of thismatter.188